722 N.W.2d 832 (2006)
David BURKACKI, Personal Representative of the Estate of Emily L. Barr, Petitioner-Appellee,
v.
James BARR, Trustee for the Alexander M. Barr Trust, Respondent-Appellant.
Docket No. 131715. COA No. 266669.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the June 15, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.